
	

113 HR 2462 IH: Small Business Opportunity Acceleration Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2462
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend subsection (a) of section 7 of the Small
		  Business Act to eliminate guarantee fees for loans guaranteed under that
		  subsection where the total loan amount is not more than
		  $150,000.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Opportunity
			 Acceleration Act of 2013.
		2.Elimination of
			 guarantee fees for loans with total loan amounts not more than
			 $150,000Section 7(a)(18)(A)
			 of the Small Business Act is amended—
			(1)in subparagraph
			 (A)—
				(A)by striking
			 With respect and inserting Except as otherwise provided
			 in this paragraph, with respect; and
				(B)by striking clause
			 (i);
				(2)by striking
			 subparagraph (B); and
			(3)by adding at the
			 end the following:
				
					(C)No guarantee
				fees for certain loansNo
				guarantee fee shall be collected, payable, or charged under this paragraph if
				the total loan amount is not more than
				$150,000.
					.
			
